For Official Use

 

 

 

 

 

 

 

 

 

Notice is hereby given that (name of party filing appeal) Cader ML Landsey
appeals to the Court of Appeals, District “7 bh , from [choose one] [the whole [7] a part of the

final judgment or order, entered on (date) = Bac olf _ in the circuit court for “RAxwAauUdhee YANO County,

ype 00 Ns f . LISS presiding, in favor of (name of
on shin Sudge Tones © Bekeysen , and against (name of party filing
, wherein the court (ascribe judgment or order) anal aN \ 8.

 
 

 

 

NOTE: ff this is an appeal under §809.30 or §809.32, also include the following (see §809. 10(1)): sa

* Ifapostconviction motion was not filed, state the date of service of the last transcript or service of a
copy of the circuit court case record,

lia postconviction motion was filed, state the date of the order deciding the postconviction motion(s}.
« if the Court of Appeals established any other filing deadline, state it.

If counsel is appointed under ch. 977, a copy of the order appointing counsel should be attached to
the notice of appeal.

This [choose one) [lis [isnot an appeal within Wisconsin Statutes §752.31(2).

This [choose one] [Mis [isnot an appeal to be given preference in the circuit court or court of
appeals pursuant to statute.

Date: \\-US- Loh

ignature of Filing ve oflParty : Telephone Number
ve 1 =Wro-se ne”

me ee or _\. State Bar Number (if applicable)

oes \awalsed

Address .
Gnsconsyiy Secure Negra Cae) b
8) prorseyy A » PO DEK 880, Leste Wel, WAS 386s

This completed form must be filed with the clerk of the circuit court in which the judgment or order appealed
from was entered. In addition, copies of this completed form must be served upon the following:

4. the Clerk of the Court of Appeals;

2. opposing counsel; and

3. any other party.

 

 

 

 

 

 

 

- GA-120, 11/08 Notice of Appeal . $9609.1 10 and 809.25, Wisconsin Statutes
(3795.00 filing fee}
